Citation Nr: 1749321	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  16-03 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1. Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a lower back disability.

2. Entitlement to service connection for a lower back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and B. D.




ATTORNEY FOR THE BOARD

A. Marsh II, Associate Counsel


INTRODUCTION

The Veteran served on active duty with the United States Marine Corps from July 1950 to July 1954.
 
This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. In June 2017, a videoconference Board hearing was held before the undersigned; a transcript of the hearing is of record. 

By way of background, the RO denied entitlement to service connection for a lower back disability in a February 2013 rating decision, based on a finding that such disability was not related to the Veteran's service. The Veteran did not file a timely Notice of Disagreement within the one-year appellate period.

The Veteran filed a January 2015 claim to reopen the claim of service connection for a lower back disability. The RO denied entitlement to service connection for a lower back disability and an increased rating for bilateral hearing loss in an April 2015 rating decision. The Veteran filed a Notice of Disagreement as to both issues in April 2015, and was issued a Statement of the Case in December 2015. The Veteran timely perfected an appeal as to the lower back disability only. 

In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a lower back disability is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. A February 2013 rating decision denied service connection for a lower back disability. The Veteran was notified of his rights but did not appeal or submit new and material evidence during the applicable one year appellate period.

2. The evidence associated with the claims file subsequent to the February 2013 rating decision is not cumulative and redundant of evidence previously of record concerning the claim of service connection for a lower back disability, relates to an unestablished fact necessary to substantiate the claim, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1. The February 2013 rating decision as to the denial of service connection for a lower back disability is final. 38 U.S.C.A. §§ 7103, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2. New and material evidence sufficient to reopen the claim of service connection for a lower back disability has been received. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a), (c) (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to provide notice and assistance with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). In light of the fully favorable decision as to the issue of entitlement to service connection for a lower back disability, no further discussion of compliance with VA's duty to notify and assist is necessary. Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

II. New and Material Evidence

In general, RO rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2017). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). New evidence means existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). The credibility of the evidence is presumed for the purpose of reopening, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion. Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992). In determining whether this threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the duty to assist or through consideration of an alternative theory of entitlement. Id. at 118. With respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the service connection claim. 

Here, the Veteran originally filed a claim of entitlement to service connection for a lower back disability in May 2011; a February 2013 rating decision denied the claim. The Veteran contends that he injured his back in March 1951 when he jumped into a foxhole to avoid being shot. The aforementioned rating decision cited a negative nexus opinion from a January 2013 VA examination, in which the examiner, in pertinent part, stated in his rationale that the Veteran left service without any residual disability and went on to play football in college without any injuries. The Veteran did not appeal that decision, nor did he submit any new and material evidence within a year of that rating decision. The February 2013 rating decision therefore became final. See 38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.1103.

Relevant evidence of record at the time of the February 2013 rating decision included the Veteran's service treatment and personnel records, as well as the January 2013 VA Compensation and Pension exam. 

In January 2015, the Veteran requested that his claim of entitlement to service connection for a lower back disability be reopened. Relevant additional evidence received since the February 2013 rating decision includes a lay-statement from the Veteran, denying that he ever played football at Stanford University after leaving service, which was largely the basis for the examiner's opinion that the Veteran's lower back disability was not related to his service.

This evidence was not previously on file at the time of the February 2013 decision; thus it is new. Furthermore, this evidence is material because it bears directly on the issue of a nexus between the Veteran's lower back disability and his Marine service, which is the reason that the claim was previously denied. Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a lower back disability, and it raises a reasonable possibility of substantiating the claim. Accordingly, the claim of entitlement to service connection for a lower back disorder is reopened. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The application to reopen the claim for service connection for a lower back disability is granted.


REMAND

The Veteran was afforded a VA examination in January 2013. The VA examiner diagnosed the Veteran with chronic lumbar spine strain with degenerative changes and spondylosis (osteoarthritis). The VA examiner thereafter provided a negative nexus medical opinion regarding the etiology of the Veteran's current lower back disorders. However, in providing the rationale for his opinion, the VA examiner relied on the errant contentions that the Veteran played college football after leaving service, and that he also worked in construction until 1988. The Board notes the Veteran's statements that he never played college football.  Additionally, the Board notes the Veteran's testimony at the June 2017 Board hearing, that while he did work in construction for many years after service, his work was purely administrative and did not consist of hard labor that would be the cause of his current lower back disability. 

In February 2016, the Veteran's private physician also diagnosed the Veteran with chronic lumbar spine strain with degenerative changes and spondylosis. The February 2016 private examination also rendered a negative nexus opinion. Both the private examination and the January 2013 VA examination also based their rationale on the contention that the Veteran had only one complaint of back pain during service. The Veteran's service records, however, reflect that he complained of back pain or injury on at least two occasions, in March 1951 and November 1953. 

Therefore, as pertinent medical and lay evidence was not considered by the VA examiner or the private examiner in forming the medical opinions, the Board finds that the examiners' opinions are inadequate, as the opinions reached were based on an inaccurate factual premise. Accordingly, the Board finds that the Veteran should be provided a new VA examination and medical opinion on remand. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's lower back disability. The entire claims file must be reviewed by the examiner. 

Following a review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not that the Veteran's claimed disorders (chronic lumbar spine strain with degenerative changes and spondylosis) had their onset in service or are related to an injury or disease incurred in service.

A detailed rationale for the opinion must be provided. In reaching his or her determinations, the examiner should consider and address the Veteran's service treatment records showing complaints involving his lumbar spine during service on at least two occasions, , in March 1951 and November 1953, and his statements regarding his post-service activities, including his contention that he never played football for Stanford University.

2. Thereafter, readjudicate the issue of entitlement to service connection for a lower back disability. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


